CocHRAN, J.,
delivered the opinion of this Court.
This case was brought up, on an exception taken to the granting of a prayer offered by the appellee, instructing the jury, that upon the pleadings and evidence, the appellants, as claimants of the credits attached were not entitled to recover. The objection made to this prayer, is, that it' was too general, and in that view we concur. Since the Act of 1825, ch. 117, the question as to the sufficiency of a prayer, thus generally framed, has often been considered in this Court, and, as we think, finally settled. In Penn vs. Flack, 3 G. & J., 369, the rejection of a prayer to instruct the jury, “that the plaintiff upon the evidence is not entitled to recover on either count of the declaration/'' was held to be no error; and again in Tyson vs. Shueey, 5 Md. Rep., 540, and in Hatton vs. McClish, 6 Md. Rep., 407, the same question was considered, and the ruling in the case of Penn vs. Flask affirmed. In the case of Hatton vs. McClish, the Court said, that under the Act of 1825, “a prayer in such a case should direct the mind of the Court specifically to the supposed errors or omissions in the proof, in order that the opposite party may have the opportunity, if he can, of supplying the defects in his proof by new and proper testimony.” As the prayer in this case fails to point out any particular error or Omission in the proof, or raise any definite question as to its sufficiency, the judgment must be reversed

Judgment reversed, and procedendo awarded.